I am convinced from the record that issuance of the citation to plaintiff to show cause why he should not be punished for contempt and his answer thereto vested the court with jurisdiction of the person and of the subject matter. The record further discloses beyond controversy that evidence was taken, and that there was some evidence to support the judgment entered. Upon a writ of review this court will not consider the weight, competency or sufficiency of the evidence, but will determine the sole question of whether the court had jurisdiction. The judgment and orders of the court or judge made in cases of contempt are final and conclusive. (C. S., sec. 7396.) The sufficiency of the evidence to support the *Page 111 
judgment awarding alimony is subject to review upon appeal in the main case, now pending in this court.
This court is powerless to grant any relief to plaintiff and the writ must be dismissed.